Order filed February 26, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-14-00870-CV
                                    ____________

                  LOWELL MALCOLM MCCOY, Appellant

                                        V.

                            KARON K. ELS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 75438-F

                                    ORDER

      Appellant’s brief was due February 17, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 30, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM